                 Case 3:18-mj-71724-SK Document 17 Filed 01/30/19 Page 1 of 5



 1   Edward W. Swanson, SBN 159859
     ed@smllp.law
 2   SWANSON & McNAMARA LLP
 3   300 Montgomery Street, Suite 1100
     San Francisco, California 94104
 4   Telephone: (415) 477-3800
     Facsimile: (415) 477-9010
 5
 6   Attorney for BRANDON FRERE
 7
 8                                UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION
11
12   UNITED STATES OF AMERICA,                           CASE NO. 3:18-mj-71724 (SK)
13
                    Plaintiff,                           STIPULATION AND [PROPOSED]
14                                                       ORDER TO MODIFY CONDITIONS OF
            v.                                           PRETRIAL RELEASE
15
16   BRANDON FRERE

17                  Defendant.
18
19
                                             STIPULATION
20
            Defendant Brandon Frere, by and through his counsel, Edward W. Swanson, and the
21
     United States, by and through Assistant United States Attorney Scott D. Joiner, hereby stipulate
22
     and agree as follows:
23
            1)      On December 10, 2018 Magistrate Judge Sallie Kim granted Mr. Frere pretrial
24
     release on a $3,000,000 secured bond. Mr. Frere’s conditions of release include electronic
25
     (LMON) monitoring and the condition that Mr. Frere not leave his parents’ home, except with
26
     the advanced permission of his Pretrial Services Officer for medical appointments, legal
27
     appointments, court appearances, and treatment appointments. Dkt. 7.
28
                                                     1
                 Case 3:18-mj-71724-SK Document 17 Filed 01/30/19 Page 2 of 5



 1          2)      The parties have met and conferred regarding Mr. Frere’s conditions of pretrial
 2   release and have agreed and stipulated to the following modifications in order to allow Mr. Frere
 3   to leave his home to attend to employment and other responsibilities, while still providing the
 4   government with adequate security assurances:
 5                  a. Mr. Frere will reside in his home located at 14757 Morelli Lane, Sebastopol,
 6                      California, 95472.
 7                  b. Mr. Frere may leave his home to seek employment on a schedule pre-
 8                      approved by Pretrial Services between the hours of 7:00 a.m. and 4:00 p.m.,
 9                      provided that Mr. Frere provides Pretrial Services with the location(s) where
10                      he will be traveling to seek employment and the times of any appointments
11                      that he has secured during his search for employment. Once he secures
12                      employment, Mr. Frere may also leave his home for employment purposes on
13                      a schedule pre-approved by Pretrial Services. For other activities, including
14                      medical and legal appointments, Mr. Frere may leave his home as pre-
15                      approved by Pretrial Services. Unauthorized travel or deviations from the
16                      preapproved schedule and/or locations may be grounds for revocation of
17                      pretrial release.
18                  c. Mr. Frere will have in-person contact with his custodian, Andre Frere, at least
19                      once per day and will inform him of the schedule for the day that has been
20                      approved by Pretrial Services. In the event Andre Frere is out of town or
21                      otherwise going to be unavailable for in-person contact on a given day, Mr.
22                      Frere will have telephone contact with Andre Frere that day and inform his
23                      Pretrial Services Officer of his inability to have in-person contact with Andre
24                      Frere and the reasons therefore.
25                  d. Mr. Frere shall be subject to electronic monitoring with GPS, as opposed to
26                      the radio frequency electronic monitoring special bond condition imposed on
27                      December 10, 2018.
28


                                                      2
                 Case 3:18-mj-71724-SK Document 17 Filed 01/30/19 Page 3 of 5



 1                   e. Mr. Frere’s employment must be pre-approved by Pretrial Services and must
 2                      involve travel to and from a fixed location of work rather than a job that
 3                      involves extensive area travel.
 4
 5          3)       All other conditions of the bond and pretrial release which were imposed by the
 6   Court on December 10, 2018, shall remain the same.
 7          4)       Pretrial Services Officer KJ Gibson has no objection to the proposed
 8   modification.
 9          IT IS SO STIPULATED.
10
11   DATED:          January 30, 2019                     ____________/s/_ _________________
                                                          SCOTT D. JOINER
12                                                        Assistant United States Attorney
13
14                                                        ____________/s/___________________
                                                          EDWARD W. SWANSON
15                                                        Swanson & McNamara LLP
16                                                        Attorneys for BRANDON FRERE

17
18
19
20
21
22
23
     ///
24
25
26
27
     ///
28


                                                      3
               Case 3:18-mj-71724-SK Document 17 Filed 01/30/19 Page 4 of 5



 1                                                ORDER
 2          Pursuant to the stipulation of the parties, it is HEREBY ORDERED that Mr. Frere’s
 3   conditions of Pretrial Release are modified in the following respects:
 4                  1) Mr. Frere will reside in his home located at 14757 Morelli Lane, Sebastopol,
 5                      California, 95472.
 6                  2) Mr. Frere may leave his home to seek employment on a schedule pre-
 7                      approved by Pretrial Services between the hours of 7:00 a.m. and 4:00 p.m.,
 8                      provided that Mr. Frere provides Pretrial Services with the location(s) where
 9                      he will be traveling to seek employment and the times of any appointments
10                      that he has secured during his search for employment. Once he secures
11                      employment, Mr. Frere may also leave his home for employment purposes on
12                      a schedule pre-approved by Pretrial Services. For other activities, including
13                      medical and legal appointments, Mr. Frere may leave his home as pre-
14                      approved by Pretrial Services. Unauthorized travel or deviations from the
15                      preapproved schedule and/or locations may be grounds for revocation of
16                      pretrial release.
17                  3) Mr. Frere will have in-person contact with his custodian, Andre Frere, at least
18                      once per day and will inform him of the schedule for the day that has been
19                      approved by Pretrial Services. In the event Andre Frere is out of town or
20                      otherwise going to be unavailable for in-person contact on a given day, Mr.
21                      Frere will have telephone contact with Andre Frere that day and inform his
22                      Pretrial Services Officer of his inability to have in-person contact with Andre
23                      Frere and the reasons therefore.
24                  4) Mr. Frere shall be subject to electronic monitoring with GPS, as opposed to
25                      the radio frequency electronic monitoring special bond condition imposed on
26                      December 10, 2018.
27
28


                                                      4
              Case 3:18-mj-71724-SK Document 17 Filed 01/30/19 Page 5 of 5



 1               5) Mr. Frere’s employment must be pre-approved by Pretrial Services and must
 2                  involve travel to and from a fixed location of work rather than a job that
 3                  involves extensive area travel.
 4
 5
     DATED:                                           _________________________________
 6                                                    HON. SALLIE KIM
 7                                                    United States Magistrate Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  5
